DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al (US 2009/0148721).  
claims 1 and 2, Hibino teaches an Al-Mg-Si based aluminum alloy containing 0.2-1.5 wt% Mg, 0.3-2.0 wt% Si, and containing at least one selected from the group comprising 0.03-0.6 wt% Mn, 0.01-0.4 wt% Zr, 0.03-2.5 wt% Zn, and 0.01-1.5 wt% Cu, with the balance being Al and unavoidable impurities (par. 35).  Regarding claims 1-4, the overlapping compositional ranges taught by Hibino constitute prima facie obviousness.  
Regarding claims 5 and 7, there is no reason to believe that the unavoidable impurities taught by Hibino would exceed those of the claimed invention.  Further, the fact that they are classified as “unavoidable” and “incidental” at least implies that they are inherently present, regardless of the intent to exclude them, in which case this would be less of a required claim limitation and more of an inherent/unavoidable/incidental limitation.  As such, these claimed features are inherently satisfied, as that is the very nature of the limitation.  Nevertheless, Hibino teaches Fe and Ti to be optionally included in the alloy, which is considered to mean that they may not be present at all.  To the extent that they would inherently be present, Hibino further teaches that they may be intentionally included in amounts that satisfy the instantly claimed impurity contents, i.e. Hibino teaches that Fe may optionally be present as low as 0.03 wt% and Ti may be optionally be present as low as 0.005 wt% (par. 35).  
Claims 19 and 21 list properties of the claimed aluminum alloy if in the form of a sheet and further if said sheet is subjected to additional processing, such as baking.  Said properties are considered to be exhibited by the alloy itself.  As Hibino teaches a substantially identical aluminum alloy to that of instant claims 1 and 7, as shown above, it is expected that the aluminum alloy sheet of Hibino would exhibit substantially identical properties as well, including those claimed, at least where the compositional proportions overlap and when subjected to identical conditions, such as baking.  While not particularly limited to the exemplary embodiments, Hibino shows that the aluminum alloy sheet exhibits elongation values of 30-31% (Table 4).  

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Colin W. Slifka/           Primary Examiner, Art Unit 1732